Citation Nr: 0905490	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an overpayment of $2,713 in VA disability 
compensation benefits due to "fugitive felon" status from 
November [redacted], 2002 until July [redacted], 2003 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2007.  This 
matter was originally on appeal from a June 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had no knowledge that an arrest warrant had been 
issued until he was arrested on July [redacted], 2003.


CONCLUSION OF LAW

The Veteran was not a "fugitive felon" between November [redacted], 
2002 and July [redacted], 2003 and the termination of his disability 
compensation was not proper.  38 U.S.C.A. § 5313B (b)(1) 
(West 2002); 38 C.F.R. § 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claim in its entirety.  Consequently, any 
breach of either VA's statutory duty to notify or to assist 
under the Veteran's Claims Assistance Act cannot be 
considered prejudicial to the Veteran.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); and Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  
Further discussion of VA's duties to notify and to assist as 
they pertain to that claim, and including the Board's 
directives in the January 2007 remand, is unnecessary at this 
time.

Analysis

According to a Chronological Case Summary from the Howard 
County Superior Court, on November 22, 2002 the State of 
Indiana filed informations charging the Veteran with four 
counts of child molesting.  The Court issued a warrant for 
the Veteran's arrest on November [redacted], 2002.  According to the 
warrant, each of the four offenses was a felony under Indiana 
law.  The Veteran was subsequently arrested for the offenses 
on July [redacted], 2003, according to a VA Investigative Summary for 
the VA Office of Inspector General Fugitive Felon Program 
(FFP-3).  The Chronological Case Summary showed that on 
February [redacted], 2004, the Veteran plead guilty to three of the 
counts.  

In correspondence dated in March 2004, the RO informed the 
Veteran it had received information that the Howard County 
Sheriff's Office had a warrant for his arrest from November 
[redacted], 2002 until July [redacted], 2003, when the warrant was cleared.  
Based on this information, the RO informed the Veteran he had 
been deemed a "fugitive felon" under Section 505 of Public 
Law 107-103 and that he was not eligible for compensations 
benefits during that period.  See Pub. L. No. 107-103, 115 
Stat. 976, 995 (codified as amended at 38 U.S.C.A. § 5313B 
(West 2002)).  Subsequently, in June 2004, the RO informed 
the Veteran that it had terminated benefits from November [redacted], 
2002 to July [redacted], 2003.  In a notice dated in July 2004, the 
RO informed the Veteran that he had been overpaid in the 
amount of $2,713.  In a notice of disagreement, dated in 
September 2004, the Veteran challenged the validity of the 
debt.  

Compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon.  
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).  
A fugitive felon means a person who is a fugitive by reason 
of (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  Id.

A "felony" under paragraph (n) of section 3.665 includes a 
high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.  Id.

The term "fugitive" is not specifically defined by the 
governing statute and regulation, but Black's Law Dictionary 
(8th Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or 
hiding.  

In a Precedential Opinion, the VA Office of General Counsel 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance (SSI) from the 
Social Security Administration (SSA) and food stamps from the 
Department of Agriculture.  VAOPGCPREC 7-2002.  The Office of 
General Counsel noted that Public Law No. 104-193 "was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee."  Id.  The SSA's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2002).  

In determining whether the Veteran was a "fugitive felon" 
between November [redacted], 2002 and July [redacted], 2003, the Board first 
concludes that the evidence does not support a finding that 
the Veteran was a fugitive felon during that period by reason 
of violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  See 
38 C.F.R. § 3.665(n)(2)(ii) (2008).  The period in question 
falls before his arrest and conviction dates and the evidence 
does not otherwise suggest he was on probation or parole 
during the period in question.  



A finding that the Veteran was a "fugitive felon" during 
the period of the outstanding arrest warrant, therefore, 
would require evidence showing he was "fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees."  See 38 U.S.C.A. § 5313(b)(1)(A) (West 2001); 
38 C.F.R. § 3.665(n)(2)(i) (2008).  

"Fleeing to avoid prosecution"-a requirement found in both 
the statute and the regulation-is an intentional act.  
Similarly, the Black's Law Dictionary definition for 
"fugitive" requires intentional actions such as fleeing, 
evading, escaping or hiding.  See Black's Law Dictionary (8th 
Ed. 2004).  Thus, for the Veteran to have any intent to avoid 
prosecution, he would have to have known he was facing 
prosecution.  To find that the Veteran is a "fugitive 
felon" based on the issuance of a felony arrest warrant, 
there must necessarily be evidence that the Veteran actually 
knew of the arrest warrant.  

With this in mind, the Board finds that the Veteran was not a 
"fugitive felon" between November [redacted], 2002 and July [redacted], 
2003 because he had no actual knowledge that a warrant had 
been issued for his arrest until the date he was actually 
arrested: July [redacted], 2003.  

In making this finding, the Board first considers the 
Veteran's and his representative's statements.  In his notice 
of disagreement he asserted that he had not been "issued a 
warrant" until July.  The Veteran's representative asserted 
in a statement dated in November 2005, that during the entire 
course of the outstanding warrant, the Veteran continued to 
reside in Howard County.  The representative also asserted 
that according to MapQuest, the Veteran resided only 3.06 
miles from the Howard County Sheriff's Department when he was 
arrested.  

The Veteran's statement that his warrant had not been 
"issued" until July indicates that he was not aware of such 
a warrant until that time.  The Board also acknowledges that 
although the FFP-3 listed three separate addresses for the 
Veteran between April 2003 and November 2003, they were all 
within the same town.  This corroborated the Veteran's 
representative's statement that the Veteran remained within 
the jurisdiction when the warrant was issued and resided in 
close proximity to the Howard County Sheriff's Department.  

The Board has also considered statements made by a lieutenant 
from the Howard County Sheriff's Office concerning the 
Veteran's knowledge of the impending arrest and prosecution.  
According to a report of contact, dated in September 2008, 
the lieutenant informed VA that the Sheriff's Office served 
the warrant on July [redacted], 2003, the date of the Veteran's 
arrest.  The lieutenant also informed VA that while the 
Veteran was a suspect in the case in 1999, his agency had no 
knowledge that the Veteran was aware of the warrant prior to 
the arrest.  

The lieutenant made similar statements in an email to VA in 
December 2008.  In that email, the lieutenant confirmed that 
he had reviewed the case reports, which included an initial 
case report, a transcribed interview statement with the 
Veteran, and a copy of the arrest warrant.  The lieutenant 
reported he was unable to substantiate that the Veteran had 
any prior knowledge of the arrest warrant or any service 
attempts.  He did state, however, that the Veteran moved 
after giving his statement.  The lieutenant named the 
detective who had been the case agent.  The lieutenant also 
stated that the detective had interviewed the Veteran's son, 
who refused to tell the police where his father was.  The 
lieutenant did not indicate when the Veteran made the 
statement to police or when the detective interviewed the 
Veteran's son.  The lieutenant did provide a telephone number 
for this detective and directed VA to contact that detective 
for additional information.  There is no record in the claims 
file that the RO attempted to contact the detective.

The Board acknowledges that the lieutenant's statements could 
indicate the Veteran had knowledge of a pending arrest.  The 
Board, however, is not able to conclude from these statements 
that the Veteran was fleeing prosecution.  Although the 
record did not indicate when the Veteran made a statement to 
police, he obviously could not have been "fleeing 
prosecution" at that time or he would have been arrested.  
Regarding the conversation the Veteran's son had with the 
detective, this conversation could have occurred long before 
or after the arrest warrant was issued.  The lieutenant's 
statements concerning this conversation only showed that the 
son was reluctant to cooperate with the detective.  This fact 
alone does not necessarily show that the Veteran was actively 
evading capture or prosecution.  

Given that there were few details regarding the conversation 
with the detective and the Veteran's son, the Board is 
inclined to rely on the lieutenant's statement regarding what 
the Veteran knew prior to his arrest.  The lieutenant's 
inability to substantiate that the Veteran had any prior 
knowledge of the arrest warrant or any service attempts, 
tends to show that his agency had no contact with the Veteran 
or a family member after the warrant had been issued.

In making this finding, the Board acknowledges that the VA 
Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
a beneficiary who is the subject of a valid outstanding 
felony arrest warrant is presumed to be a fugitive felon for 
VA purposes.  See M21-1MR, Part X, Ch. 16, Para.1, Subsec. C.  
This presumption is at odds with the above-referenced legal 
authorities that, as explained above, contemplate specific 
intent on behalf of the Veteran to avoid prosecution or 
capture.  The statute and VA regulation control, and inasmuch 
as the evidence weighs in favor of finding that the Veteran 
did not have actual knowledge of the arrest warrant and thus, 
was not intentionally fleeing prosecution, the Veteran was 
not a "fugitive felon" for VA purposes from November [redacted], 
2002 to July [redacted], 2003.
 

ORDER

Termination of the Veteran's benefits from November [redacted], 2002 
until July [redacted], 2003 due to fugitive felon status was 
improper; the Veteran's appeal is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


